Citation Nr: 1548083	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for bilateral hearing loss and tinnitus.  

In May 2015, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not manifested during service and is not etiologically related to service; sensorineural hearing loss was not manifest to a compensable degree within the first year following discharge from active duty.

2.  The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As the Board herein grants service connection for tinnitus, which represents a full grant of that benefit, no discussion of VA's duties to notify and assist is necessary concerning that issue.  

Regarding the Veteran's service connection claim for bilateral hearing loss, VA's notice requirements were satisfied by a January 2012 letter that explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, as well as the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.

VA's duty to assist has also been met.  The record in this case includes service treatment records, a private audiological evaluation, articles discussing the sound levels generated by common military equipment, and lay evidence.  The Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was provided a pertinent VA examination in May 2012.  The VA examination report is adequate for adjudicatory purposes, as it reflects that the examiner performed an audiometric examination of the Veteran, and the medical opinion is based on a review of the Veteran's claims file and is supported by a sufficient rationale.  

In May 2015, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his service connection claim for hearing loss.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.  

Service Connection - Bilateral Hearing Loss

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran's April 1968 enlistment examination report contains the following audiometric pure tone thresholds in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
0
5
5
N/A
15
N/A
LEFT
10
5
5
N/A
20
N/A

The Veteran's service treatment records do not reflect any complaint, diagnosis, or treatment for hearing loss.  The Veteran's June 1970 separation examination report includes the following audiometric pure tone thresholds in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
0
0
0
N/A
15
N/A
LEFT
0
0
0
N/A
10
N/A

In May 2012, the Veteran was provided a VA audiological examination.  Audiometric testing conducted at that time revealed the following: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
20
20
50
65
100
LEFT
15
25
35
45
55
94

The examiner diagnosed bilateral sensorineural hearing loss.  She opined that it was not at least as likely as not that the Veteran's current bilateral hearing loss disability was related to military service, explaining that the measurements taken at entrance and separation from service showed normal hearing.

A May 2015 private audiological evaluation report similarly reflects hearing loss in both ears, and the audiologist recommended hearing aids.  The report notes that the Veteran described a history of longstanding bilateral hearing loss.  The Veteran reported that he first noticed difficulty hearing following time spent in the military, and that the hearing loss gradually worsened over time.  He testified as to the same before the Board in May 2015.      

As a preliminary matter, the Board finds that entitlement to presumptive service connection for bilateral sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  There is no evidence suggesting that the Veteran experienced hearing loss to a compensable degree during the first year after discharge from service.  Although the Veteran has reported recently that he first noticed difficulty hearing following time spent in the military (see May 2015 private audiological assessment), the record does not reflect, nor does the Veteran otherwise contend, that he has been treated for hearing loss at any time prior to 2011, the year he filed his service connection claim.  See Board hearing transcript, p. 11.  Because there is no evidence demonstrating that a compensable degree of hearing loss had manifested within one year of separation from service, the presumption of service connection for sensorineural hearing loss under 38 C.F.R. § 3.309(a) does not apply.

Turning to direct service connection, a current hearing loss disability is shown under 38 C.F.R. § 3.385.  See May 2012 VA examination report.  The Veteran's DD-214 reflects that his military occupational specialty was field artillery crewman, and he has reported exposure to loud noises while serving on active duty in Germany as an artillery crewman for 155mm field artillery and M109 howitzers without hearing protection.  See, e.g., June 2012 notice of disagreement.  He has also submitted articles describing the sound levels generated by various types of common military equipment.  As a result of the foregoing, acoustic trauma is conceded.  Since the first two criteria for service connection are met (i.e. evidence of a current disability and in-service noise exposure), the Board will focus its analysis on whether the third and final element (i.e. evidence of a nexus between the current disability and service) is satisfied.   

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

However, in this case, there is no competent evidence of record to establish such a nexus.  The Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues such as the nature and etiology of his sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Additionally, the Veteran's statements regarding the onset of his hearing loss are inconsistent with other objective evidence of record.  His service treatment records do not reflect any complaint, treatment, or diagnosis of decreased hearing.  His entrance and separation examination reports document normal hearing.  Post service, the evidence shows a prolonged period without complaint or treatment for hearing loss (i.e. from 1970 until 2011).  The Veteran submitted his application seeking service connection for hearing loss in 2011, more than 40 years after separation from service.  The record also reflects that when the Veteran initially filed a VA disability claim for a back injury in July 1970, he did not claim a hearing loss disability at that time.    
  
Moreover, the VA examiner's May 2012 report declined to relate hearing loss to service.  The Board finds that the VA medical opinion regarding hearing loss is probative, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  The examiner's medical opinion is also consistent with the evidence of record, which reflects that no hearing loss was shown at the Veteran's separation from active duty in 1970.  Although the Veteran later reported in 2015 that he first noticed difficulty hearing following time spent in the military, the record reflects that, since separation from service, he has not been treated for hearing loss until 2011, more than 40 years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

As the only competent medical opinion of record failed to link the Veteran's current bilateral hearing loss to service, the evidence preponderates against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection - Tinnitus

The Veteran asserts that he was exposed to loud noises during service and that his tinnitus had its onset in service and has continued since that time.  He is currently diagnosed with tinnitus.  See May 2012 VA examination report.  The Veteran's DD-214 reflects that his military occupational specialty was field artillery crewman, and he has reported exposure to loud noises while serving on active duty in Germany as an artillery crewman for 155mm field artillery and M109 howitzers without hearing protection.  See, e.g., June 2012 notice of disagreement.  As such, acoustic trauma in service is conceded.  

The Court has held that in some circumstances, a layperson may opine on questions of diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Tinnitus is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's lay statements regarding tinnitus, if found to be credible, are competent and sufficient to establish existence of the disability during service, regardless of the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303(b).  In this case, the Veteran has consistently reported throughout the appeal period that his tinnitus began in service and has continued since that time.  

Unlike the documented audiometric findings in the Veteran's service treatment records, which showed normal hearing at entrance and separation from service, there is no data available that documents the presence or absence of tinnitus in service.  When affording the Veteran the benefit of the doubt, and because there is no evidence to the contrary, the Board finds the Veteran's assertions as to the onset and duration of tinnitus to be credible.  

Given that the Veteran has competently and credibly reported experiencing tinnitus in service and since service, and given that there is no objective evidence available to either confirm or deny the Veteran's reports, the evidence is in equipoise as to whether there is a positive nexus between the Veteran's current tinnitus and his in-service noise exposure.  As such, entitlement to service connection for tinnitus is warranted under the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


